DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment to the specification and response filed on 2/26/2021 has been entered and overcomes the objections to the claims.

Allowable Subject Matter
Claims 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, the prior art of record neither shows nor suggest an electron multiplier comprised of, in part, the resistance layer includes a metal layer in which a plurality of metal particles are two-dimensionally arranged on a layer formation surface in a state of being adjacent to each other with a part of the first insulating material interposed between the metal particles, the metal particles being comprised of a metal material whose resistance value has a positive temperature characteristic, the layer formation surface being coincident with or substantially parallel to the channel formation surface, and the metal layer having a thickness set to 5 to 40 angstroms, the thickness being defined by an average thickness of the plurality of metal particles along a stacking direction from the channel formation surface to the secondary electron emitting surface.
Due to their dependency, claims 2-7 are necessarily allowable.


Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH L WILLIAMS whose telephone number is (571)272-2465.  The examiner can normally be reached on M-F 6:30 AM- 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GEORGIA EPPS can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/JOSEPH L WILLIAMS/           Primary Examiner, Art Unit 2879